Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022, has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 4, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Lant et al (US 2016/0319228).  Lant et al teach a cleaning composition containing a nucleases enzyme and a surfactant system comprising an anionic surfactant and a nonionic surfactant wherein the weight ratio of anionic to nonionic surfactant is from 1.5:1 to 1:10.  See Abstract.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Table 1 of the instant specification provides data showing the unexpected and superior headspace properties (i.e., increased perfume on fabrics due to increased deposition of benefit agent capsules) of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Accordingly, since the instant specification provides comparative data showing the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims, the instant claims are deemed allowable.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 22, 2022